CONFIDENTIAL TREATMENT REQUESTED BY TELESTONE TECHNOLOGIES CORPORATION PURSUANT TO 17 C.F.R. §200.83. SECTIONS MARKED WITH AN [*] OMIT CONFIDENTIAL INFORMATION DELIVERED TO THE SEC’S DIVISION OF CORPORATION FINANCE IN AN UNREDACTED COPY OF THIS LETTER PURSUANT TO 17 C.F.R. §200.83. Telestone Technologies Corporation Floor 10, Ruida Plaza No. 74 Lugu Road, Shi Jingshan District Beijing, China 100040 FOIA CONFIDENTIAL TREATMENT REQUEST The entity requesting confidential treatment is: Telestone Technologies Corporation Floor 10, Ruida Plaza No. 74 Lugu Road, Shi Jingshan District Beijing, China 100040 Attn: Daqing Han Email: handaqing@telestone.com 10F, Ruida Plaza, No. 74 Lugu Rd, Shi Jingshan Disc, Beijing, China Tel:+8xt 1001 December 11, 2013 VIA EDGAR Larry Spirgel Assistant Director Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Telestone Technologies Corporation Form 10-K Filed March 30, 2012 File No. 001-32503 Dear Mr. Spirgel: On behalf of Telestone Technologies
